WALLACE, Judge.
Rosemary T. Learn appeals a final judgment that enforced the default provision of her Mediation Settlement Agreement (MSA) with The Financial Well, Inc. We agree with Ms. Learn that the result of the circuit court’s decision to enforce the MSA’s default provision in strict adherence to its terms seems harsh under the circumstances of this case. Nevertheless, we-affirm the final judgment because Ms. Learn may not invoke the doctrine of substantial performance to escape the remedy that the parties chose as the consequence of a deficiency in her performance under the MSA. See Riesett v. W.B. Doner & Co., 293 F.3d 164, 173-75 (4th Cir.2002); see also Polezoes v. Bartlett, 921 So.2d 35 (Fla. 4th DCA 2006); Hufcor/Gulfstream, Inc. v. Homestead Concrete & Drainage, Inc., 831 So.2d 767 (Fla. 4th DCA 2002); Treasure Coast, Inc. v. Ludlum Constr. Co., 760 So.2d 232 (Fla. 4th DCA 2000); Enriquillo Exp. & Imp., Inc. v. M.B.R. Indus., Inc., 733 So.2d 1124 (Fla. 4th DCA 1999).
Affirmed.
STRINGER and VILLANTI, JJ„ Concur.